DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on January 25, 2022.  Claims 1-10 are pending.  Claims 1 and 6 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0064840 to Becker in view of U.S. Patent Publication No. 2019/0064839 to Sakai.
Becker discloses a power supply; and a processor configured to: acquire data on an object outside a vehicle in a state in which the power is supplied thereto, determine a data processing region in a field of view (FOV) of at least one range sensor oriented toward the object based on the data on the object (see paragraphs [0039]:  The sensor(s) 108 can be configured to acquire sensor data 109 associated with one or more object(s) that are proximate to the vehicle 104 (e.g., within a field of view of one or more of the sensor(s) 108). The sensor(s) 108 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more camera(s) (e.g., visible spectrum cameras, infrared cameras, etc.), motion sensors, and/or other types of imaging capture devices and/or sensors.). and, 
acquire motion planning data of the vehicle, determine whether the vehicle is to change lanes based on the acquired motion planning data, upon determining that the vehicle is to change lanes, activate a rear-side sensor (see paragraph [0031]:  if an autonomous vehicle identifies an occluded sensor zone in a surrounding environment to the immediate left of the autonomous vehicle, and a trajectory requires the autonomous vehicle to switch into its left lane, then the autonomous vehicle can determine that the trajectory intersects the occluded sensor zone. As another example, if an autonomous vehicle identifies an occluded sensor zone in a surrounding environment to the immediate right of the autonomous vehicle, and a trajectory requires the autonomous vehicle to make a right turn, then the autonomous vehicle can determine that the trajectory intersects the occluded sensor zone.). 
Becker does not explicitly disclose transmit a lane change request signal to another vehicle through a communicator mounted in the vehicle, acquire data on the object based on sensing data generated by the rear-side sensor, acquire motion planning data of the another vehicle through the communicator, determine whether to change lanes based on the acquired data on the object based on sensing data generated by the rear-side sensor and the motion planning data of the another vehicle.  
Sakai discloses a trajectory of a manually-operated vehicle may be generally unpredictable by the vehicle control unit 110 because observed vehicle behavior may be based on the object sensor devices 102, while a trajectory of another autonomous vehicle may be generally predictable by the vehicle control unit 110 because autonomous vehicle behavior may be based on the object sensor devices 102 and vehicle-to-vehicle communication data (such as, for example, other autonomous vehicles' trajectory plans, speed, heading, etc.).The autonomous vehicle operation in relation to the vehicle may be selected at operation 512, and at operation 514, trajectory plan of the autonomous vehicle operation may be modified to produce a modified trajectory plan based on the distance buffer. As may be appreciated, modifications to the trajectory plan may “ripple” through to adjust times for changing lanes, engaging in vehicle maneuvers, arrival times to a destination, etc.  At operation 516, the modified trajectory plan may be broadcast to other vehicles. In this regard, vehicle-to-vehicle communications, vehicle-to-infrastructure communications, etc., may be used to convey the modified trajectory plan to other vehicles. (see paragraphs [0021], [0025], [0026] and [0096]).
It would have been obvious to one skilled in the art at the time of the invention to combine the autonomous motion planning system and method of Becker with the with the autonomous vehicle adjusted motion plan of Sakai for transmitting a lane change request signal to another vehicle and receiving motion planning data of the another vehicle in order to provide safe motion planning that is communication among vehicles in order to effectively avoid a collision with the other vehicles.
With respect to dependent claims 2 and 7, Becker discloses wherein the processor is configured to: receive first data on the object from an external device through the communicator, determine a first region, in which a probability that the object is located is equal to or greater than a predetermined value, based on the first data, and determine the first region to be the data processing region (see paragraphs [0049] and [0050]:  the object 430 enters the occluded sensor zone 402. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 
With respect to dependent claims 3 and 8, Becker discloses wherein the processor is configured to: 2Docket No. 3120-3032receive second data on the object from a camera mounted in the vehicle, determine a second region, in which a probability that the object is located is equal to or greater than a predetermined value, based on the second data, and determine the second region to be the data processing region (see paragraph [0053]:  he vehicle 104 can include occluded senor zones 502 and 504. In FIG. 5B, the surrounding environment of the vehicle 104 can include the object 530 that is partly in the occluded sensor zone 504. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 530 that is partly in the occluded sensor zone 504. In FIG. 5C, the surrounding environment of the vehicle 104 can include the object 540 that is completely inside the occluded sensor zone 504. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 540 that is completely in the occluded sensor zone 504.).  
With respect to dependent claims 4 and 9, Becker discloses wherein the processor is configured to, upon determining that the first data and the second data do not match each other, determine a region in which the first region and the second region are included to be the data processing region (see paragraphs [0054] and [0054]:  when the vehicle computing system 102 obtains sensor data 109 indicative of the object 530, the vehicle computing system 102 can determine that the occluded sensor zone 504 is occupied.  According to an aspect of the present disclosure, when the sensors 108 receive at least one sensor signal from the occluded sensor zone 504, the vehicle computing system 102 can determine that the occluded sensor zone 504 is occupied. The at least one sensor signal from the occluded sensor zone 504 may or may not correspond to the object 540.).  
Becker discloses wherein the processor is configured to determine the data processing region based further on the motion planning data of the vehicle (see paragraph [0040]: the autonomy computing system 110 can receive the sensor data 109 from the sensor(s) 108, attempt to comprehend the surrounding environment by performing various processing techniques on the sensor data 109 (and/or other data), and generate an appropriate motion plan through such surrounding environment. The autonomy computing system 110 can control the vehicle control system 112 to operate the vehicle 104 according to the motion plan.) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661